Filed 6/30/14 P. v. Aguirre CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H040145
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS131535)

         v.

JOSE CARMEN ALAVARADO
AGUIRRE,

         Defendant and Appellant.



         Defendant Jose Carmen Alavarado Aguirre’s suppression motion was denied, and
he pleaded guilty to possession of a controlled substance (Health & Saf. Code, § 11350)
on the condition that he be granted deferred entry of judgment. The court accepted his
plea and granted him deferred entry of judgment. Defendant then filed a notice of appeal
from the denial of his suppression motion. His appointed counsel filed an opening brief
that purported to be authorized under People v. Wende (1979) 25 Cal. 3d 436, but he
admitted that deferred entry of judgment “is not appealable.”
         Since there was no appealable order or judgment, we are compelled to dismiss the
appeal. In People v. Mazurette (2001) 24 Cal. 4th 789 (Mazurette), the defendant’s
suppression motion was denied, he pleaded no contest, and the court granted deferred
entry of judgment. The defendant then appealed, and his appellate counsel filed a Wende
brief. (Mazurette, at pp. 791-792.) The Court of Appeal dismissed the appeal, and the
California Supreme Court upheld that decision on the ground that there was no
appealable order or judgment. (Mazurette, at pp. 793-796.)
      The purported appeal is dismissed.




                                        _______________________________
                                        Mihara, J.



WE CONCUR:




_____________________________
Premo, Acting P. J.




_____________________________
Elia, J.




                                           2